Pee Cueiam,
The undisputed testimony given on behalf of the plaintiff proved that the plaintiff’s husband, being at the side of the street, not at a crossing, and seeing two cars approaching each other from opposite directions on the two tracks of the road, undertook to cross both tracks at a point between the cars. He was not successful in his attempt but was struck and killed by one of the cars. There is no possible reason why the defendant should be held liable to pay damages for such manifest and really wanton negligence, and the learned court below very properly directed a nonsuit. In this there was no error.
Judgment affirmed.